
	
		II
		111th CONGRESS
		2d Session
		S. 3523
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2010
			Mr. Kohl (for himself,
			 Ms. Snowe, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To reauthorize the Hollings Manufacturing Extension
		  Partnership Program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hollings Manufacturing Extension
			 Partnership Program Reauthorization Act of 2010.
		2.Reauthorization
			 of Hollings Manufacturing Extension Partnership Program
			(a)Hollings
			 Manufacturing Extension Partnership Program cost-SharingSection 25(c) of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278k(c)) is amended by adding at the
			 end the following:
				
					(7)Notwithstanding paragraphs (1), (3), and
				(5), for each of the fiscal years 2011 through 2013, the Secretary may not
				provide a Center with more than 50 percent of the costs incurred by such Center
				and may not require that a Center’s cost share exceed 50 percent.
					(8)Not later than 2
				years after the date of the enactment of this paragraph, the Secretary shall
				submit a report to Congress on the cost share requirements under the Centers
				program, which shall—
						(A)analyze various
				cost share structures, including—
							(i)the cost share
				structure in place before the date of the enactment of this paragraph;
							(ii)the cost share
				structure in place under paragraph (7); and
							(iii)the effect of
				such cost share structures on individual Centers and the overall program;
				and
							(B)include a
				recommendation for structuring the cost share requirement after fiscal year
				2013 to best provide for the long-term sustainability of the
				program.
						.
			(b)State incentive
			 programSection 25 of such
			 Act (15 U.S.C. 278k) is amended by adding at the end the following:
				
					(g)State incentive
				programIf a State provides financial support to a Center in
				excess of 25 percent of the capital and annual operating and maintenance funds
				required to create and maintain such Center, the Secretary shall provide such
				Center assistance that is—
						(1)in addition to
				assistance otherwise provided to such Center under this section; and
						(2)in an amount
				determined according to a formula the Secretary shall establish for purposes of
				this
				subsection.
						.
			(c)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out
			 subsections (a) through (e) of such section 25—
					(A)$145,000,000 for
			 fiscal year 2011;
					(B)$155,000,000 for
			 fiscal year 2012;
					(C)$165,000,000 for
			 fiscal year 2013;
					(D)$175,000,000 for
			 fiscal year 2014; and
					(E)$185,000,000 for
			 fiscal year 2015.
					(2)Competitive
			 grant programThere is authorized to be appropriated to carry out
			 subsection (f) of such section $5,000,000 for each of the fiscal years 2011
			 through 2015.
				(3)State incentive
			 programThere is authorized to be appropriated to carry out
			 subsection (g) of such section, as added by subsection (b) of this section,
			 $5,000,000 for each of the fiscal years 2011 through 2015.
				(d)Designation of
			 program
				(1)In
			 generalSuch section 25 (15
			 U.S.C. 278k) is further amended by adding at the end the following:
					
						(h)Designation
							(1)Hollings
				Manufacturing Extension Partnership ProgramThe program under
				this section shall be known as the Hollings Manufacturing Extension
				Partnership Program.
							(2)Hollings
				Manufacturing Extension CentersThe Regional Centers for the Transfer of
				Manufacturing Technology created and supported under subsection (a) shall be
				known as the Hollings Manufacturing Extension Centers (in this Act
				referred to as the
				Centers).
							.
				(2)Conforming
			 amendment to Consolidated Appropriations Act, 2005Division B of
			 title II of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118
			 Stat. 2879; 15 U.S.C. 278k note) is amended under the heading
			 industrial technology
			 services by striking 2007: 
			 Provided further, That
			 and all that follows through Extension Centers. and inserting
			 2007..
				(3)Technical
			 amendmentSection 25(a) of the National Institute of Standards
			 and Technology Act (15 U.S.C. 278k(a)) is amended in the matter preceding
			 paragraph (1) by striking Regional Centers for the Transfer of
			 Manufacturing Technology and inserting regional centers for the
			 transfer of manufacturing technology.
				
